Case 3:21-cv-00735-KAD Document 1 Filed 05/27/21 Page 1 of 12

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

R&R STAMFORD CONVIENCE MART CORP.
SAHDEV, LLC

NAKUL LLC
JEET LLC Civil Action No.

PARAM JOT LLC
RICHARDS AVE LLC
GEORGETOWN SERVICE INC, Plaintiffs
V.
WILTON MOTIVA ASSOCIATES LLC
ATLANTIS MANAGEMENT GROUP LLC
ATLANTIS MANAGEMENT GROUP II LLC
WHOLESALE FUEL DISTRIBUTORS-CT, LLC
CONNECTICUT DEALER STATIONS, LLC
Defendants May 26, 2021

COMPLAINT

l. Parties:

1. The plaintiffs are: SAHDEV, LLC, NAKUL LLC, JEET LLC, PARAM JOT LLC,
and RICHARDS AVE LLC, each a limited liability company organized and existing
under the laws of the State of Connecticut and with a principal place of business in
Connecticut and R&R STAMFORD CONVIENCE MART CORP., and GEORGETOWN
SERVICE INC each a corporation organized and existing under the laws of the State of
Connecticut and with a principal place of business in Connecticut, (hereinafter plaintiffs

shall be referred to collectively as "Franchised Dealers")

2. The defendants are: ATLANTIS MANAGEMENT GROUP LLC, WHOLESALE
DISTRIBUTORS CT LLC, and CONNECTICUT DEALER STATIONS LLC each a

Delaware LLC authorized to conduct business in Connecticut; and ATLANTIS
Case 3:21-cv-00735-KAD Document 1 Filed 05/27/21 Page 2 of 12

MANAGEMENT GROUP II LLC, a New York LLC authorized to do business in
Connecticut; and WILTON MOTIVA ASSOCIATES LLC a Connecticut LLC.
ll. Jurisdiction and Venue

3. Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, as a claim
arises under federal law; namely the Petroleum Marketing Practices Act 15 U.S.C.
§2801 et seq. Jurisdiction over the remaining claims exists pursuant to 28 U.S.C.
§1367.

4. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all, or a

substantial part of the events giving rise to the claim occurred in this District.

lll. Facts

5. The plaintiff Dealers were, at all relevant times, prior to April 15, 2021, parties
to a franchise relationship with one or more of the defendants WILTON MOTIVA
ASSOCIATES LLC, WHOLESALE DISTRIBUTORS CT LLC, and CONNECTICUT
DEALER STATIONS LLC (hereinafter collectively the “Franchisor Defendants’).

6. On or about April 15, 2021, the Franchisor Defendants advised the Dealers
that the Franchisor Defendants had entered a contract to sell the premises upon which
the Dealers’ service station businesses were operated.

7. The Dealers were later advised the buyers under the contract were the
defendants, ATLANTIS MANAGEMENT GROUP LLC and/or ATLANTIS
MANAGEMENT GROUP II LLC. (hereinafter, collectively “Buyers”).

8. Each of the Dealers received a document entitled “Right of First Refusal
Notice/Offer” dated April 15, 2021 (hereinafter “ROFR Notice”)(a redacted exemplar

copy of which is attached hereto as Exhibit A).
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 3 of 12

9. The ROFR Notice provides: “[I]n accordance with the Connecticut General
Statute §42-133mm(c)(2) and the Petroleum Marketing Practices Act 15 U.S.C.
§2802(b)(3)(D), you are hereby offered a right of first refusal to acquire the Premises,
including the equipment, for the aforementioned price of ..., all cash which Wilton Motiva
Associates, LLC has found to be an acceptable bona fide offer made in good faith and
in the normal course of business.”

10. The ROFR Notice further provides: “This bona fide offer includes the
purchase of the premises ‘as is,’ subject to due diligence.”

11. | The ROFR Notice further provides: “PLEASE TAKE FURTHER NOTICE
that you are obligated under the existing supply agreement for the Premises regardless
of whether or not you elect to accept the Right of First Refusal.”

12. No Dealer was provided a copy of the purported “bona fide offer” which
they were required to accept or reject, despite demand.

13. | No Dealer was advised the time period for the “due diligence” referred to
in the ROFR Notice. However counsel was advised on May 26, 2021 that the due
diligence period would be zero days, or in other words, non-existent.

14. The Buyers ATLANTIS MANAGEMENT GROUP LLC and/or ATLANTIS
MANAGEMENT GROUP II LLC are not “obligated under [the Dealers’] existing supply
agreement for the Premises” despite the reference made in the ROFR Notice.

15. Asa result of the foregoing, the ROFR Notice is facially deficient.

16. Each of the Franchised Dealers were permitted to occupy leased
marketing premises, which premises were employed in connection with the sale,

consignment or distribution of motor fuel under a trademark; namely “Shell”.
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 4 of 12

17. | The Franchise Dealer’s relationship with the Franchise or Defendants
constitute a franchise pursuant to both Conn. Gen. Stat. §42-133mm and 15 U.S.C.
§2801 et seq.

18. | The Franchise Dealer’s relied upon Franchise or Defendants to be ready,
willing and able to fulfill the many contractual obligations of a gasoline franchisor and/or
landlord that existed between the Franchisor Defendants and Franchise Dealers.

19. As set forth hereinabove and in the ROFR Notice, the Franchisor
Defendants entered into a transaction with Buyers which purports to transfer the real
estate interests in the gasoline marketing premises that the Franchise Dealers currently
lease.

20. | Upon information and belief, the defendants take the position that once
the transaction is consummated the Franchisor Defendants shall not have any
obligation to assure performance of the contractual obligations as set forth in the
Dealers franchises and the other contractual obligations with the Franchise Dealers.

21.  Asaresult, the Dealers cannot be assured that Buyers can or will meet
the obligations to the Franchisor Defendants as their franchisor.

22. In addition to the foregoing, the defendants, provided the plaintiffs with no
advance notice of any of the aforementioned actions.

COUNT I — CONNECTICUT UNFAIR TRADE PRACTICES ACT

23. Paragraphs 1 through 22 hereinabove are hereby incorporated by

reference and made paragraphs 1 through 22 of this the First Count.

23. |The Defendants are engaged in commerce throughout the State of

Connecticut.
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 5 of 12

24. The actions of the defendants, as set forth hereinabove and hereinbelow,
constitute unfair competition and/or unfair or deceptive acts and practices in violation of
the Connecticut Unfair Trade Practices Act. Conn. Gen. Stat. § 42-110b et seq.

25. Asaresult of the foregoing, the plaintiffs will suffer economic harm and
will continue to suffer economic harm.

26.  Asaresult, the plaintiffs are entitled to their remedies under Conn. Gen.
Stat. § 42-110g.

COUNT II - BREACH OF CONTRACT

27. Paragraphs 1 through 26 of the First Count are hereby incorporated by
reference and made paragraphs 1 through 26 of this the Second Count.

28. To the extent that a right to delegate duties (as distinct from assigning
rights) is expressly or impliedly permitted by contract, the Franchisor Defendants must
nevertheless guarantee the performance of their delegatees with respect to the
plaintiff's franchises regardless of the length of said relationship.

29. In order for a party such as Franchisor Defendants to delegate contractual
duties to a third party, the other party to the contract; namely, the Dealers herein, must
consent to the delegation. The Dealers have not consented to the delegation.

30. —_In addition, in order for a party such as the Franchisor Defendants to
delegate contractual duties to a third party, the other party to the contract, in this case
the Dealers herein, must be accorded full return performance by the delegatee of the
contract.

31. | The term of the franchise relationship is evergreen in nature by operation

of statute and the Dealer's contract and applicable law.

 
Case 3:21-cv-00735-KAD Document 1 Filed 05/27/21 Page 6 of 12

32. |The Dealers have not received any assurance that the Franchisor
Defendants will guarantee or otherwise assure any other entities’ performance of the
contact or any renewal thereof.

33. The plaintiffs have not received any assurance that the Buyers, or any
other entity will satisfactorily perform the contracts in a manner identical to the
Franchisor Defendants.

34. Asaresult, of the defendants’ conduct the express and implied contracts
with the Dealers have been prospectively breached by the Franchisor Defendants.

35. Asa further result, the plaintiffs suffered or will suffer monetary damages.

36. Asa further result, the plaintiffs are entitled to injunctive relief including
specific performance of the express or implied contracts.

COUNT Ill -COVENANT OF GOOD FAITH

37. Paragraphs 1 through 36 of the Second Count are hereby incorporated by
reference and made paragraphs 1 through 36 of this the Third Count.

38. | Acovenant of good faith and fair dealing is implied in each and every
contract and contractual relationship.

39. The defendant’s actions and proposed actions, as set forth hereinabove
and hereinbelow, violate the implied covenant of good faith and fair dealing.

40. Asaresult each of the plaintiffs has suffered monetary damages.

 
Case 3:21-cv-00735-KAD Document 1 Filed 05/27/21 Page 7 of 12

COUNT IV —- STATUTORY RIGHT OF REFUSAL

41. Paragraphs 1 through 40 of the Fourth Count are hereby incorporated by
reference and made paragraphs 1 through 40 of this the Fourth Count.

42. Each of the properties upon which the plaintiffs franchises are operated
were obtained by the Franchise or Defendants pursuant to a Special Warranty Deed
dated March 28, 2008 which constitutes a sale, assignment or other transfer of the
premises upon which the Dealers operate their service stations.

43. | The proposed transaction between the Franchisor Defendants and the
Buyers constitutes a second sale, assignment or other transfer.

44. To date, none of the Dealers has been tendered a non-defective or even
facially complete bona fide right bona fide Right of First Refusal to accept or reject the
offer made by Buyers to the purchase of said premises.

45. Asaresult, the defendants failed to comply with their obligations under
Conn. Gen. Stat. §42-133mm.

46. Asa further result, the plaintiffs are entitled to monetary and injunctive
relief.

COUNT V — PMPA VIOLATION 28 USC §2801 et seq.
47. | Paragraphs 1 through 46 of the Fourth Count are hereby incorporated by

reference and made paragraphs 1 through 46 of this the Fifth Count.

 
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 8 of 12

48. |The contemplated transaction between the Franchisor Defendants and the
Buyers constitutes either a termination or non-renewal pursuant to 15 U.S.C. § 2802.

49. The Defendants wholly failed to comply with the notice requirements of 15
U.S.C. § 2804.

50. Neither date referred to in ROFR Notice; April 15, 2021 nor May 31, 2021
is a date on which a Dealer's franchise was subject to renewal. -

51. | No appropriate grounds for termination under 15 U.S.C. §2802 exist or are
claimed by the Defendants.

52. The Franchisor Defendants’ assertion that the ROFR Notice complied with
15 U.S.C. §2802(b)(3)(D) is incorrect.

53. As aresult the plaintiffs are entitled to their remedies under 15 U.S.C. §

2805.
Case 3:21-cv-00735-KAD Document 1 Filed 05/27/21 Page 9 of 12

WHEREFORE, the plaintiffs demand:

a. Statutory relief as set forth;

b. An injunction enjoining the defendants from engaging in practices
complained of herein;

C. A permanent injunction enjoining the transfer/delegation or assignment of
the Dealers franchises;

d. An injunction mandating that the real estate interests for the franchise
locations on which the plaintiffs stations are located be offered to the plaintiffs under the
same terms as they were offered to the Buyer's or any other third party or in the
alternative, that each plaintiff be offered a bona fide right to purchase the real property

on which it station is located.

e. Actual damages;

1 Punitive damages;

g. Treble damages;

h. Attorneys’ fees and costs’;

i. In order enjoining the defendant's from tendering renewal contracts with
terms different from their existing (or expiring) contracts with the Franchisor Defendants;
i An order that the defendants provide to the plaintiffs bona fide Rights of

First Refusal to purchase each service station referred to hereinabove;
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 10 of 12

k. An order of specific performance with respect to the express or implied
contracts; and,
I. Such other relief as the Court deems just and proper.

THE PLAINTIFFS,

|

John J. Moré
BARR & MORGAN
84 W. Park nl
Stamford, CT’ 06901
Tel. No. (203) 356-1595
Fax No. (203) 357-8397
Juris No. CT13312

 
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 11 of 12

EXHIBIT A
Case 3:21-cv-00735-KAD Document1 Filed 05/27/21 Page 12 of 12

WILTON MOTIVA ASSOCIATES, LLC
237 MAMARONECK AVENUE
WHITE PLAINS, New YORK 10605
(914) 683-8000

April 15, 2021

Via Certified Mail, Return Receipt Requested

 

RIGHT OF FIRST REFUSAL NOTICE/OFFER

PLEASE TAKE NOTICE that Wilton Motiva Associates, LLC (“Seller”) has received a bona fide offer made by another to acquire the premises
located at! ;

The offer is part of a sale of two or more properties offered as a package. The price offered for this Premises is GE 585/714}

PLEASE TAKE FURTHER NOTICE that, in accordance with the Connecticut General Statute § 42-133 mm (c)(2) and the Petroleum Marketing
Practice Act 15 U.S.C. § 2802 (b)(3)(D), you are hereby offered a right of first refusal to acquire the Premises, including the equipment, for the
aforementioned price o , all cash which Wilton Motiva Associates, LLC has found to be an acceptable bona fide offer made in
good faith and in the normal course of business. This bona fide offer includes the purchase of the Premises “as-is,” subject to due diligence.
The closing date shall be on or about thirty (30) days after the expiration of the Due Diligence Date or such date set by Seller at its sole
discretion provided same is not earlier than thirty (30) days after the expiration of the Due Diligence Period. Time is of the essence.

PLEASE TAKE FURTHER NOTICE that the law permits you forty-five (45) days in which to either accept or reject the terms of this bona fide
offer. If we do not receive a response from you before the forty-five day deadline, May 31, 2021, we shall deem the Right of First Refusal

rejected.

In the event you elect to exercise the Right of First Refusal, please notify Wilton Motiva Associates, LLC in writing by certified mail to:

Wilton Motiva Associates, LLC
c/o Silverman Realty Group, Inc
237 Mamaroneck Avenue
White Plains, New York 10605

together with a ten (10%) down payment oSsssy by certified or bank check payable to Albert J_ Pirro, Jr., as Escrow Attorney; and e-mail
a copy of such exercise of the right of first refusal to:

Leon Silverman leon @silvermanrealty.com
Albert J. Pirro, Jr. ajp @pirrogroup.com

PLEASE TAKE FURTHER NOTICE that closing of this transaction, if elected, (the “Closing”) shall take place at the office of the Seller’s counsel,
Albert J. Pirro, Jr., Esq., One North Lexington Avenue, White Plains, New York 10601.

PLEASE TAKE FURTHER NOTICE that you are obligated under the existing supply agreement for the Premises regardless of whether or not you
elect to accept the Right of First Refusal.

A copy of the summary statement described in Section 104({d) [15 U.S.C. § 2804{d}] of the Petroleum Marketing Practices Act is enclosed
herewith. Thank you for your attention to this matter.

Very truly yours,

Wilton Motiva Associates, LLC
by its Managing Member, 372 Managers, Ltd.

Pf 4
vi
SOP AALS et oe,
ws

By: Leon Silverman, its President
Enclosure
